197 F.2d 523
DIALITE DIAL COMPANY et al.v.SOUTHWESTERN BELL TELEPHONE COMPANY.
No. 4462.
United States Court of Appeals Tenth Circuit.
June 11, 1952.

Appeal from the United States District Court for the Western District of Oklahoma.
Eugene J. Wilson, Houston, Tex., and Dudley, Duvall & Dudley, Oklahoma City, Okl., for appellants.
Cantrell, Carey and McCloud, Oklahoma City, Okl., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed June 11, 1952, pursuant to stipulation. D.C., 102 F.Supp. 872.